Exhibit 10.95

 

TENTH AMENDMENT TO PURCHASE AND SALE CONTRACT
 FOR SIENNA BAY

 

            This Tenth Amendment to Purchase and Sale Contract (this
“Amendment”) is made as of January 28, 2010 between CCIP/3 SANDPIPER, LLC, a
Delaware limited liability company ("Seller") and DT GROUP DEVELOPMENT, INC., a
California Corporation (“Purchaser”).

W I T N E S S E T H:

            WHEREAS, Seller and Purchaser entered into that certain Purchase and
Sale Contract, dated as of August 14, 2009, as amended by (i) First Amendment to
Purchase and Sale Contract for Sienna Bay dated as of October 8, 2009, (ii)
Second Amendment to Purchase and Sale Contract for Sienna Bay dated as of
November 10, 2009, (iii) Third Amendment to Purchase and Sale Contract for
Sienna Bay dated as of November 12, 2009, (iv) Fourth Amendment to Purchase and
Sale Contract for Sienna Bay dated as of November 25, 2009, (v) Fifth Amendment
to Purchase and Sale Contract for Sienna Bay dated as of December 11, 2009, (vi)
Sixth Amendment to Purchase and Sale Contract for Sienna Bay dated as of
December 28, 2009, (vii) Seventh Amendment to Purchase and Sale Contract for
Sienna Bay dated as of January 8, 2010, (viii) Eighth Amendment to Purchase and
Sale Contract for Sienna Bay dated as of January 12, 2010 and (ix) Ninth
Amendment to Purchase and Sale Contract for Sienna Bay dated as of January 19,
2010 (collectively, the “Contract”), with respect to the sale of that certain
property known as Sienna Bay, having an address at 10501 3rd Street North, St.
Petersburg, FL 33716, and as more particularly described in the Contract; and

            WHEREAS, Seller and Purchaser desire to amend certain provisions of
the Contract as hereinafter set forth.

            NOW, THEREFORE, in consideration of the mutual covenants herein
contained, the sum of $10.00 and other good and valuable consideration, the
mutual receipt and legal sufficiency of which are hereby acknowledged, the
parties hereby agree as follows:

1.      Capitalized Terms.     Capitalized terms used in this Amendment shall
have the meanings given to them in the Contract, except as expressly otherwise
defined herein.

2.      Automatic Termination of Contract. The Solana Seller and Purchaser have
entered into the Solana Contract for the property known as Solana Vista.  If the
Solana Seller, an affiliate of Seller, has not received the additional
$1,000,000 deposit, due under that certain Tenth Amendment to Purchase and Sale
Contract for Solana Vista dated as of the date hereof, prior to the earlier of
(a) the Closing or (b) 5:00 p.m. on February 16, 2010 (time being of the
essence), then such failure to post such additional deposit monies shall
constitute an immediate default by Purchaser under the Contract, the Contract
shall immediately terminate, Seller shall retain the full Deposit (i.e.,
$1,500,000) now held by Seller, and neither party shall have any further rights
or obligations under the Contract (except for those provisions that expressly
survive a termination of the Contract).

3.      Waiver.           Purchaser hereby waives and releases any and all (i)
claims that Purchaser may have against Seller as of the date hereof with respect
to the Contract and (ii) defenses that Purchaser may have as of the date hereof
against Seller with respect to Seller’s enforcement of the terms of the
Contract.  Purchaser represents that (x) to the best of its acknowledge, as of
the date hereof Seller is not in default of any of the terms and provisions of
the Contract and (y) Seller has, at all times, acted in good faith with respect
to the Contract and all negotiations with respect thereto and has cooperated
fully with all requests of Purchaser with respect to the Property and the terms
of the Contract.

4.      Miscellaneous.           This Amendment (a)  supersedes all prior oral
or written communications and agreement between or among the parties with
respect to the subject matter hereof, and (b) may be executed in counterparts,
each of which shall be deemed an original and all of which, when taken together,
shall constitute a single instrument and may be delivered by facsimile
transmission, and any such facsimile transmitted Amendment shall have the same
force and effect, and be as binding, as if original signatures had been
delivered.  As modified hereby, all the terms of the Contract are hereby
ratified and confirmed and shall continue in full force and effect.

[remainder of page intentionally left blank]

 

 


            IN WITNESS WHEREOF, the parties hereto have executed this Amendment
as of the date and year hereinabove written.

 

Seller:

 

CCIP/3 SANDPIPER, LLC, a Delaware limited liability company

 

By:    CONSOLIDATED CAPITAL INSTITUTIONAL PROPERTIES/3, LP, a Delaware limited
partnership, its member

 

By:    CONCAP EQUITIES, INC., a Delaware corporation, its general partner

 

 

By: /s/Trent A. Johnson

Name:  Trent A. Johnson

Title:  Vice President

 

Purchaser:

DT GROUP DEVELOPMENT, INC, a California corporation

 

By:  /s/Daniel Markel
Name:  Daniel Markel
Title:  President and CEO

 


EXHIBIT A

 

Wire Instructions

 

 

Bank: 

Wachovia  (Charlotte, NC)

ABA #: 

053-000-219 

Account Number:

2000010968907

Account Name: 

AIMCO Properties Partnership Concentration Account

Reference: 

CCIP/3 Sandpiper, LLC - 005681 sale deposit

 

 